Deen, Chief Judge.
Valerie Bryant brings this appeal from her conviction of theft by taking.
1. Appellant’s assertion of the general grounds is without merit. We have examined the entire record and find that a reasonable trier of fact could have found from the evidence submitted at trial proof of Ms. Bryant’s guilt beyond a reasonable doubt. Brown v. State, 152 Ga. App. 144 (262 SE2d 510) (1979).
2. The indictment did not contain a fatal variance. Appellant argues that she was not informed of the charges against her because Treasure Island is a non-existent corporation since the articles of incorporation for Treasure Island do not contain the name and address of a registered agent as required by Code Ann. § 22-802. She does not, however, contend that there was a fatal variance between the allegata and the probata. The evidence showed that appellant was employed by Treasure Island, Inc., 3850 Jonesboro Road, and that she and her brother were at the store when the charge of theft was made against them. There was testimony by the security officer that the goods taken were the property of Treasure Island, a division of J. C. Penney Company. Georgia no longer strictly applies the fatal variance rule. “ ‘The general rule that allegations and proof must correspond is based upon the obvious requirements (1) that the accused shall be definitely informed as to the charges against him, so that he may be enabled to present his defense and not be taken by surprise by the evidence offered at the trial; and (2) that he may be protected against another prosecution for the same offense.’ [Cits.]” Ingram v. State, 137 Ga. App. 412, 415 (224 SE2d 527) (1976). As the allegations and proof substantially correspond, there was no fatal variance.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.

Submitted June 4, 1980
Decided September 8, 1980.
Thurbert E. Baker, Louise T. Hornsby, for appellant.

Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret

V. Lines, Assistant District Attorneys, for appellee.